Appellant bases his motion for rehearing *Page 69 
upon the proposition that the affidavit upon which the search warrant is based was insufficient to show that the events and circumstances alleged therein were not so remote as to furnish no proper predicate for the warrant. The point now made seems not to have been urged in the court below. It is our opinion that the information upon which affiants based their affidavit, as set out in our original opinion, related to a then existing condition. Such was the evident impression made upon the magistrate who issued the warrant, for we find therein the following recital:
"It appears upon examination, and after proper showing has been made, and upon the allegations that the conditions and violations as described in this warrant exist upon this, thedate of the issuance thereof."
In Garza v. State, 48 S.W.2d 625, and Odom v. State,50 S.W.2d 1103, the affidavit presents a different situation. The case of Hartless v. State, 50 S.W.2d 1097, is more like the one now before us.
The motion for rehearing is overruled.
Overruled.